Citation Nr: 1400972	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a left knee disability, claimed as secondary to a left foot disability.

3.  Entitlement to service connection for a left hip disability, claimed as secondary to a left foot disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and H.H.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to June 1959.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In August 2013, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A.  Service Connection for a Left Foot Disability

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

In this case, VA treatment records contain radiographic evidence of early osteoarthritic changes in the left foot.  As such, the first McLendon element has been met.

Concerning the second and third McLendon elements, the Veteran related during his August 2013 Board hearing that in September 1957, while he was on active duty, he injured his left foot when he and a fellow soldier accidentally dropped a Howitzer when unhooking it from a track.  He said that his left foot was in a cast for six weeks.  He submitted a black-and-white picture of himself lying on a cot with a cast on his left foot.

The Veteran stated that since that time, he has had trouble with his left foot.  He said that post-service he took jobs where he had to do heavy work, and his back could not take the strain.  The Veteran additionally submitted a letter from his former spouse, H.H.,  which reflects that the Veteran had walked with a limp since his time on active duty.

The Board notes that any treatment records from the Veteran's time on active duty appear to be unavailable.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  In this case, the Veteran is competent to report accidentally dropping a Howitzer on his foot, and the Board has found his assertions relating to the claimed accident and experiencing continuing pain to be credible.  As such, there is evidence establishing that an event occurred in service as well as an indication of recurrent symptoms of a disability that may be associated with the Veteran's service.

However, there is insufficient competent medical evidence on file for VA to make a decision on the claim.  Because the Board has accepted the occurrence of an in-service event, and there is evidence of a current disability of the left foot, the Board concludes that a VA examination is warranted to determine the etiology of any currently present left foot disability.  See O'Hare, supra; see also McLendon, supra.

B.  Left Knee and Left Hip Disabilities

The Veteran has specifically asserted that his left foot disability has secondarily caused disabilities of his left knee and left hip.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on those issues.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all outstanding pertinent treatment records.  All records and/or responses received should be associated with the claims file.

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any left foot, left knee, and left hip disabilities.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current disabilities of the left foot, left knee, and left hip.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability of the left foot, left knee, and left hip had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of an in-service accident in which the Veteran and a fellow soldier accidently dropped a Howitzer on his foot.  

If the examiner opines that it is not at least as likely as not that any such disability of the left knee or hip was related to the Veteran's active duty service, then the examiner should provide an opinion as to whether any disability of the left knee and left hip is either (1) due to or (2) aggravated by the Veteran's left foot disability.

Any opinion expressed must be accompanied by a complete rationale.

For purposes of this opinion, the examiner should presume that the Veteran experienced his claimed in-service accident with a Howitzer.  

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



